          Case 1:20-cv-01222-JPC Document 53 Filed 01/22/21 Page 1 of 3




                                                                             PKA Law
                                                                         Paykin Krieg & Adams, LLP
                                                                                     10 Grand Central
                                                                            155 East 44th Street, 6th Fl.
                                                                                 New York, NY 10017
                                                                                 Tel: (212) 725-4423

David A. Schrader, Partner
Paykin Krieg & Adams, LLP
NY & NJ Bars
Email: dschrader@PKA-law.com



                                      January 22, 2021

ECF
Hon. John D. Cronin, U.S.D.J.
U.S. District Court, S.D.N.Y.
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

       Re:     Gonzalez et al v. Penn Station Shoe Repair, Inc. et al
               Docket No. 20-cv-1222

Dear Judge Cronin:

        This law firm represents defendants Penn Station Shoe Repair, Inc. (“Penn Station”) and
Vadim Khaimov (“Khaimov”) (collectively “Defendants”) in the above matter. We are in receipt
of a request of a letter by plaintiffs’ attorney Jacob Aronauer requesting a conference to discuss
his request for leave to dismiss his Federal claims with prejudice and for dismissal of pending state
law claims without prejudice. We are open to a discussion of the dismissal of this action but do
not consent to dismissal on the terms proposed.

         As a threshold matter, from the very outset of this case, we informed Mr. Aronauer that his
Fair Labor Standards Act (“FLSA”) claims did not meet the threshold of $500,000 in gross sales
required under the statute. We provided Mr. Aronauer a copy of the tax returns from Penn Station
Shoe Repair which showed gross sales of approximately $210,000 over an 11 months period. The
defendant store was a shoeshine stand that only operated for 15 months - and did not make
substantial income. We also informed Mr. Aronauer that there was no interstate commerce
involved in the shoeshine stand business – another FLSA requirement. In fact, in June 2020, we
filed a letter motion to Judge Woods requesting permission to file a Rule 11 sanctions motion when
Mr. Aronauer would not withdraw the Complaint after being provided with tax returns showing
gross income of only $210,000. [DN 26] At a conference with the Court, we agreed to withdraw
the Rule 11 sanctions motion request without prejudice pending the completion of discovery. We
have now spent another 7 months litigating the case.

                                                 1
          Case 1:20-cv-01222-JPC Document 53 Filed 01/22/21 Page 2 of 3




                                                                             PKA Law
         Above and beyond this threshold issue, it is also our perception that Mr. Aronauer seeks to
dismiss this case because he has extensive discovery problems and wants a “reset” to attempt to
relitigate his case. Among these issues:

       (a) plaintiffs failed to timely respond to a Notice to Admit that was served upon them on
           August 14, 2020. Defendants have relied upon the Admissions in preparing their
           defense of the case. Mr. Aronauer seeks to rid his clients of these Admissions by
           starting this case over again in state court and has requested a stipulation to allow him
           to serve a late response – which has been rejected by defendants. Mr. Aronauer has
           known about his failure to respond to the Notice to Admit for almost 5 months,
           throughout the entire discovery process.

       (b) Although Mr. Aronauer has not notified either my office or the Court, it appears that
           several of the plaintiffs may no longer be cooperating with Mr. Aronauer.

               (i)     This past week, Khaimov received a call from the sister of plaintiff
                       Josephine Gonzales (the sister’s name is Jenny). Jenny advised Khaimov
                       that Josephine Gonzalez notified Jacob Aronauer in December 2020 that
                       she had withdrawn her claim in this matter. While this office has no
                       personal knowledge of the veracity of this matter, it posses a serious ethical
                       problem if this representation has been revoked and Mr. Aronauer has failed
                       to notify the Court and adverse parties.

               (ii)    It is also our understanding that plaintiff Eduardo Fernando Macancela
                       permanently moved to Ecuador on December 24, 2020. Mr. Macancela’s
                       deposition has been noticed to take place in February. We are unsure
                       whether he will be appearing.

        As a final issue for the Court’s attention, my clients do not have the financial means or
desire to relitigate this case over again in state court. Defendant Vadim Khaimov purchased
Penn Station in an asset purchase transaction on or about October 25, 2018 from its prior owner
who had operated the store for many years. In its first 11 months of operations, the store’s tax
returns showed gross income of approximately $210,000 with a net income of less than $15,000.
Khaimov operated the store until February 20, 2020 when he sold the business in an asset sale
for approximately $14,000. Even after Khaimov sold the store, it essentially ceased operations
due to the COVID pandemic. In total, Khaimov operated the store for approximately 15 months
and earned less than the amount of his initial investment. Plaintiff is suing defendants with no
assets and Khaimov used up his life savings to pay a very small retainer for my retention. Over
the course of this proceeding, my firm has run up an extensive bill beyond the meager retainer
which was received for which it is doubtful we will ever be compensated. Mr. Khaimov does
not have financial resources to commence this litigation over again from the start in another
forum.



                                                 2
          Case 1:20-cv-01222-JPC Document 53 Filed 01/22/21 Page 3 of 3




                                                                             PKA Law
        The proposal that is made to the Court in Mr. Aronauer’s letter was made to me orally
about 2 weeks ago and was discussed with my client and rejected. While we are willing to conduct
a conference to discuss this matter, my client would only consent to the dismissal of this action on
the following terms:

       A. Either the dismissal of this action in entirety with prejudice;

                                      -or alternatively-

       B. The dismissal of all Federal claims with prejudice; and
       a. the payment from plaintiff to defendants of all attorneys’ fees incurred by defendants
          in defending this action; and
       b. a stipulation that the statute of limitations has not been tolled during the pendency of
          this action; and
       c. a stipulation that the admissions contained in the Notice to Admit served by defendants
          and which have not been responded to by plaintiffs shall remain in full effect in any
          future subsequent action; and
       d. a stipulation that discovery is deemed completed other than depositions which would
          be taken in any new action filed.

                                                      Respectfully Submitted,



                                                      David A. Schrader
cc: all counsel (ECF)




                                                 3
